249 S.W.3d 215 (2008)
STATE of Missouri, Respondent,
v.
Rex GILMORE, Appellant.
No. ED 89447.
Missouri Court of Appeals, Eastern District, Division One.
February 26, 2008.
Motion for Rehearing and/or Transfer Denied April 8, 2008.
*216 Gwenda R. Robinson, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jayne T. Woods, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J. and ROBERT G. DOWD, JR., and KENNETH M. ROMINES, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 8, 2008.

ORDER
PER CURIAM.
Rex Gilmore ("Defendant") appeals from the judgment upon his conviction of one count of incest, Section 568.020, RSMo 2000. Defendant asserts three errors: 1) the trial court lacked jurisdiction under Missouri's Uniform Mandatory Disposition of Detainers Law and violated Defendant's federal and state constitutional rights to a speedy trial and due process by delaying the full resolution of Defendant's case more than 180 days from receipt of Defendant's request for a disposition of detainers; 2) the trial court erred in denying Defendant's motion for judgment of acquittal; and 3) the trial court erred in denying Defendant's motion to suppress and admitting an audio-taped statement made to police post-arrest.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).